Name: Regulation (EEC) No 2456/72 of the Council of 21 November 1972 amending Regulation (EEC) No 2517/69 laying down certain measures for reorganising Community fruit production
 Type: Regulation
 Subject Matter: production;  plant product;  agricultural structures and production;  agricultural activity;  trade policy
 Date Published: nan

 Avis juridique important|31972R2456Regulation (EEC) No 2456/72 of the Council of 21 November 1972 amending Regulation (EEC) No 2517/69 laying down certain measures for reorganising Community fruit production Official Journal L 266 , 25/11/1972 P. 0009 - 0009 Danish special edition: Series I Chapter 1972(11) P. 0067 English special edition: Series I Chapter 1972(11) P. 0068 Greek special edition: Chapter 03 Volume 8 P. 0190 Spanish special edition: Chapter 03 Volume 6 P. 0139 Portuguese special edition Chapter 03 Volume 6 P. 0139 REGULATION (EEC) No 2456/72 OF THE COUNCIL of 21 November 1972 amending Regulation (EEC) No 2517/69 laying down certain measures for reorganising Community fruit production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas Article 2 of Council Regulation (EEC) No 2517/691 of 9 December 1969, laying down certain measures for reorganizing Community fruit production, amended by Regulation (EEC) No 2476/70,2 provided for closing dates for lodging requests for the granting of premiums for grubbing and for the carrying out of the grubbing operations ; whereas these dates should therefore be extended to enable those concerned to submit new requests for the granting of a premium and to carry out the corresponding grubbing; HAS ADOPTED THIS REGULATION: Article 1 In Article 2 (1) of Regulation (EEC) No 2517/69, the date 1 March 1971 shall be replaced by 1 February 1973. In Article 2 (2) (a) the date 1 March 1973 shall be replaced by 1 April 1973. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1972. For the Council The President P. LARDINOIS 1 OJ No L 318, 18.12.1969, p. 15. 2 OJ No L 266, 9.12.1970, p. 2.